UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended December 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 1-5397 AUTOMATIC DATA PROCESSING, INC. (Exact name of registrant as specified in its charter) Delaware 22-1467904 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) One ADP Boulevard, Roseland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (973) 974-5000 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant’s common stock as of January 31, 2012 was 490,575,881. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Statements of Consolidated Earnings Three and six months ended December 31, 2011 and 2010 3 Consolidated Balance Sheets At December 31, 2011 and June 30, 2011 4 Statements of Consolidated Cash Flows Six months ended December 31, 2011 and 2010 5 Notes to the Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item3. Quantitative and Qualitative Disclosures About Market Risk 43 Item4. Controls and Procedures 43 PART II – OTHER INFORMATION Item1. Legal Proceedings 43 Item1A. Risk Factors 43 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item6. Exhibits 45 Signatures 45 2 Part I.FINANCIAL INFORMATION Item 1. Financial Statements. Automatic Data Processing, Inc. and Subsidiaries Statements of Consolidated Earnings (In millions, except per share amounts) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, REVENUES: Revenues, other than interest on funds held for clients and PEO revenues $ Interest on funds held for clients PEO revenues (A) TOTAL REVENUES EXPENSES: Costs of revenues: Operating expenses Systems development and programming costs Depreciation and amortization TOTAL COSTS OF REVENUES Selling, general and administrative expenses Interest expense TOTAL EXPENSES Other income, net ) EARNINGS BEFORE INCOME TAXES Provision for income taxes NET EARNINGS $ BASIC EARNINGS PER SHARE $ DILUTED EARNINGS PER SHARE $ Basic weighted average shares outstanding Diluted weighted average shares outstanding Dividends declared per common share $ (A) Professional Employer Organization (“PEO”) revenues are net of direct pass-through costs, primarily consisting of payroll wages and payroll taxes, of $4,810.4 and $4,231.3 for the three months ended December 31, 2011 and 2010, respectively, and $8,745.7 and $7,582.7 for the six months ended December 31, 2011 and 2010, respectively. See notes to the consolidated financial statements. 3 Automatic Data Processing, Inc. and Subsidiaries Consolidated Balance Sheets (In millions, except per share amounts) (Unaudited) December 31, June 30, Assets Current assets: Cash and cash equivalents $ $ Short-term marketable securities Accounts receivable, net Other current assets Assets held for sale Total current assets before funds held for clients Funds held for clients Total current assets Long-term marketable securities Long-term receivables, net Property, plant and equipment, net Other assets Goodwill Intangible assets, net Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued payroll and payroll-related expenses Dividends payable Short-term deferred revenues Income taxes payable Total current liabilities before client funds obligations Client funds obligations Total current liabilities Long-term debt Other liabilities Deferred income taxes Long-term deferred revenues Total liabilities Stockholders' equity: Preferred stock, $1.00 par value: Authorized, 0.3 shares; issued, none - - Common stock, $0.10 par value: Authorized, 1,000.0 shares; issued 638.7 shares at December 31, 2011 and June 30, 2011; outstanding, 489.1 and 490.8 shares at December 31, 2011 and June 30, 2011, respectively Capital in excess of par value Retained earnings Treasury stock - at cost: 149.6 and 147.9 shares at December 31, 2011 and June 30, 2011, respectively ) ) Accumulated other comprehensive income Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to the consolidated financial statements. 4 Automatic Data Processing, Inc. and Subsidiaries Statements of Consolidated Cash Flows (In millions) (Unaudited) Six Months Ended December 31, Cash Flows from Operating Activities: Net earnings $ $ Adjustments to reconcile net earnings to cash flows provided by operating activities: Depreciation and amortization Deferred income taxes Stock-based compensation expense Net pension expense Net realized gain from the sales of marketable securities ) ) Net amortization of premiums and accretion of discounts on available-for-sale securities Impairment losses on available-for-sale securities - Impairment losses on assets held for sale - Gain on sale of assets ) - Gains on sales of buildings - ) Other Changes in operating assets and liabilities, net of effects from acquisitions and divestitures of businesses: Decrease in accounts receivable Increase in other assets ) ) Decrease in accounts payable ) ) Increase/(decrease) in accrued expenses and other liabilities ) Net cash flows provided by operating activities Cash Flows from Investing Activities: Purchases of corporate and client funds marketable securities ) ) Proceeds from the sales and maturities of corporate and client funds marketable securities Net decrease/(increase) in restricted cash and cash equivalents held to satisfy client funds obligations ) Capital expenditures ) ) Additions to intangibles ) ) Acquisitions of businesses, net of cash acquired ) ) Proceeds from the sale of property, plant and equipment and other assets Other Net cash flows provided by (used in) investing activities ) Cash Flows from Financing Activities: Net (decrease)/increase in client funds obligations ) Payments of debt ) ) Repurchases of common stock ) ) Proceeds from stock purchase plan and exercises of stock options Dividends paid ) ) Net cash flows (used in) provided by financing activities ) Effect of exchange rate changes on cash and cash equivalents ) Net change in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See notes to the consolidated financial statements. 5 Automatic Data Processing, Inc. and Subsidiaries Notes to the Consolidated Financial Statements (Tabular dollars in millions, except per share amounts) (Unaudited) Note 1.Basis of Presentation The accompanying Consolidated Financial Statements and footnotes thereto of Automatic Data Processing, Inc. and subsidiaries (“ADP” or the “Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”).The Consolidated Financial Statements and footnotes thereto are unaudited.In the opinion of the Company’s management, the Consolidated Financial Statements reflect all adjustments, which are of a normal recurring nature, that are necessary for a fair statement of the Company’s results for the interim periods. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the assets, liabilities, revenue, costs, expenses and accumulated other comprehensive income that are reported in the Consolidated Financial Statements and footnotes thereto.Actual results may differ from those estimates. Interim financial results are not necessarily indicative of financial results for a full year.The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended June 30, 2011 (“fiscal 2011”). Note 2.New Accounting Pronouncements In April 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2011-03, “Transfers and Servicing (Topic 860): Reconsideration of Effective Control for Repurchase Agreements.”ASU 2011-03 revises the criteria for assessing effective control for repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets before their maturity. The determination of whether the transfer of a financial asset subject to a repurchase agreement is a sale is based, in part, on whether the entity maintains effective control over the financial asset.ASU 2011-03 removes from the assessment of effective control: the criterion requiring the transferor to have the ability to repurchase or redeem the financial asset on substantially the agreed terms, even in the event of default by the transferee, and the related requirement to demonstrate that the transferor possesses adequate collateral to fund substantially all the cost of purchasing replacement financial assets.ASU 2011-03 is effective for the first interim or annual period beginning on or after December 15, 2011. The adoption of ASU 2011-03 will not have an impact on the Company’s consolidated results of operations, financial condition, or cash flows. In May 2011, the FASB issued ASU 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU 2011-04 requires expansion of the disclosures required for “level 3” measurements and provides updates to the existing measurement guidance.ASU 2011-04 is effective for fiscal years and interim periods beginning after December 15, 2011. The adoption of ASU 2011-04 will not have an impact on the Company’s consolidated results of operations, financial condition, or cash flows. 6 In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” ASU 2011-05 requires entities to present net income and other comprehensive income in either a single continuous statement or in two separate, but consecutive, statements of net income and other comprehensive income.ASU 2011-05 is effective for fiscal years beginning after December 15, 2011. The adoption of ASU 2011-05 will not have an impact on the Company’s consolidated results of operations, financial condition, or cash flows. In September 2011, the FASB issued ASU 2011-08, “Intangibles—Goodwill and Other (Topic 350): Testing Goodwill for Impairment”.ASU 2011-08 amends the guidance in ASC 350-20 on testing goodwill for impairment.ASU 2011-08 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying value.If it is concluded that the fair value of a reporting unit is less than its carrying value based upon the qualitative assessment, it is necessary to perform the currently prescribed two-step goodwill impairment test.ASU 2011-08 does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test goodwill annually for impairment.ASU 2011-08 is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 and early adoption is permitted. The adoption of ASU 2011-08 will not have an impact on the Company’s consolidated results of operations, financial condition, or cash flows. Note 3.Earnings per Share (“EPS”) Effect of Effect of Employee Employee Stock Restricted Option Stock Basic Shares Shares Diluted Three months ended December 31, Net earnings $ $ Weighted average shares (in millions) EPS $ $ Net earnings $ $ Weighted average shares (in millions) EPS $ $ Six months ended December 31, Net earnings $ $ Weighted average shares (in millions) EPS $ $ Net earnings $ $ Weighted average shares (in millions) EPS $ $ 7 Options to purchase 0.6 million and 3.7 million shares of common stock for the three months ended December 31, 2011 and 2010, respectively, and 8.0 million shares of common stock for the six months ended December 31, 2010, were excluded from the calculation of diluted earnings per share because their exercise prices exceeded the average market price of outstanding common shares for the respective periods. Note 4.Other Income, net Three Months Ended Six Months Ended December 31, December 31, Interest income on corporate funds $ ) $ ) $ ) $ ) Realized gains on available-for-sale securities ) Realized losses on available-for-sale securities Impairment losses on available-for-sale securities - - Impairment losses on assets held for sale - - - Gain on sale of assets ) - ) - Gains on sales of buildings - - - ) Other, net ) Other income, net $ ) $ ) $ ) $ ) Proceeds from sales and maturities of available-for-sale securities were $2,031.7 million and $1,559.4 million for the six months ended December 31, 2011 and 2010, respectively. During the three months ended December 31, 2011, the Company sold assets related to rights and obligations to resell a third-party expense management platform and, as a result, recorded a gain of $66.0 million in other income, net, on the Statements of Consolidated Earnings for the three and six months ended December 31, 2011. At December 31, 2011, the Company concluded that it had the intent to sell certain available-for-sale securities with unrealized losses of $5.8 million.As such, the Company recorded an impairment charge of $5.8 million in other income, net, on the Statements of Consolidated Earnings for the three and six months ended December 31, 2011. During the six months ended December 31, 2010, the Company reclassified assets related to two buildings as assets held for sale on the Consolidated Balance Sheets. Such assets were previously reported in property, plant and equipment, net, on the Consolidated Balance Sheets.As the carrying amount of the assets held for sale exceeded their fair value less costs to sell, the Company recorded impairment losses of $8.6 million in other income, net, on the Statements of Consolidated Earnings for the six months ended December 31, 2010.These two buildings remain in assets held for sale on the Consolidated Balance Sheets at December 31, 2011. During the six months ended December 31, 2010, the Company sold two buildings that were previously classified as assets held for sale on the Consolidated Balance Sheets and, as a result, recorded a gain of $1.8 million in other income, net, on the Statements of Consolidated Earnings for the six months ended December 31, 2010. The Company has an outsourcing agreement with Broadridge Financial Solutions, Inc. ("Broadridge") pursuant to which the Company provides data center outsourcing services, which principally consist of information technology services and service delivery network services.As a result of this agreement, the Company recognized income of $29.4 million and $27.4 million for the three months ended 8 December 31, 2011 and 2010, respectively, which was offset by expenses associated with providing such services of $28.8 million and $26.8 million, respectively, both of which were recorded in other income, net, on the Statements of Consolidated Earnings.The Company recognized income of $57.9 million and $54.7 million for the six months ended December 31, 2011 and 2010, respectively, which was offset by expenses associated with providing such services of $56.8 million and $53.5 million.The Company had receivables on the Consolidated Balance Sheets from Broadridge for the services under this agreement of $9.1 million and $9.5 million at December 31, 2011 and June 30, 2011, respectively. In fiscal 2010, Broadridge notified the Company that it would not extend the outsourcing agreement beyond its current expiration date of June 30, 2012.The Company continues to assess the impact on results of operations, if any, that this will have and does not currently anticipate this will have a material impact. Note 5.Acquisitions Assets acquired and liabilities assumed in business combinations were recorded on the Company’s Consolidated Balance Sheets as of the respective acquisition dates based upon their estimated fair values at such dates.The results of operations of businesses acquired by the Company have been included in the Statements of Consolidated Earnings since their respective dates of acquisition.The excess of the purchase price over the estimated fair values of the underlying assets acquired and liabilities assumed was allocated to goodwill.In certain circumstances, the allocations of the excess purchase price are based upon preliminary estimates and assumptions and subject to revision when the Company receives final information, including appraisals and other analyses.Accordingly, the measurement period for such purchase price allocations will end when the information or the facts and circumstances becomes available, but will not exceed twelve months. The Company acquired five businesses during the six months ended December 31, 2011 for approximately $233.0 million, net of cash acquired.In addition to the cash consideration related to acquisitions closed during the six months ended December 31, 2011, the Company accrued certain liabilities which represent the estimated fair value of contingent consideration expected to be payable in the event that certain specific performance metrics are achieved over the next two years of operations.At December 31, 2011, the Company had not yet finalized the purchase price allocation for these five acquisitions.These acquisitions resulted in approximately $156.3 million of goodwill. Intangible assets acquired, which total approximately $69.0 million for these five acquisitions, included customer contracts and lists, software and trademarks that are being amortized over a weighted average life of approximately 12 years.These five acquisitions were not material individually or in the aggregate to the Company’s results of operations, financial position, or cash flows. The Company acquired six businesses during the six months ended December 31, 2010 for approximately $590.2 million, net of cash acquired.These acquisitions resulted in approximately $400.7 million of goodwill. Intangible assets acquired, which totaled approximately $189.3 million for these six acquisitions, included customer contracts and lists, software and trademarks that are being amortized over a weighted average life of approximately 11 years.The Company finalized the purchase price allocation for these six acquisitions during the six months ended December 31, 2011 and adjusted the preliminary values allocated to certain assets and liabilities in order to reflect final information received. 9 Note 6.Corporate Investments and Funds Held for Clients Corporate investments and funds held for clients at December 31, 2011 and June 30, 2011 were as follows: December 31, 2011 Gross Gross Amortized Unrealized Unrealized Cost Gains Losses Fair Value Type of issue: Money market securities and other cash equivalents $ $
